ACCEPTED
                                                                                                             04-15-00534-CV
                                                                                                 FOURTH COURT OF APPEALS
                                                                                                      SAN ANTONIO, TEXAS
                                                                                                       11/23/2015 4:59:24 PM
                                                                                                              KEITH HOTTLE
                                                                                                                      CLERK

                                          No. 04-15-00534-CV


                                                                                                 FILED IN
                                                                                        4th COURT OF APPEALS
                     I n t h e F o u r t h C o u r t O f A p p e a l s A t S a n A n t o nSAN
                                                                                           i o ANTONIO, TEXAS
                                                                                        11/23/2015 4:59:24 PM
                                                                                              KEITH E. HOTTLE
  Patricia Jo        Kardell, Martin Murphy Snowden, Mickey Darrell Snowden                        Clerk

                                    AND Mary Delilla Snowden,
                                                                   Appellants,

                                                           V.



                                  Swift Energy Operating, LLC,
                                                                      Appellee.


     On Appeal from the 218'"' Judicial Court of La Salle County, Texas


         Second Motion for Extension of Time to File Appellants' Brief



To T h e H o n o r a b l e C o u r t o f A p p e a l s ;


        The undersigned attorney for Appellants, Patricia Jo Kardell, Martin Murphy

Snowden, Mickey Darrell Snowden, and Mary Delilla Snowden, submits this
Second Motion for Extension of Time to File Appellants' Brief and respectfully
shows:



         1. On July 21, 2015, the Honorable Judge Donna S. Rayes executed the

             Final Judgment in Swift Energy Operating, LLC Patricia Jo Kardell,

             Martin Murphy Snowden, Mickey Darrell Snowden, Mary Delilla

             Snowden, Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker

             George, Lola Mae Akers, Pamela Boss, Dean Edward Biirkett, Deeann
             Burkett Wilson, Caron Marie Corum, Brian Hinter, Jenny May Woodall,
                                                      1 of 5
   Lawrence, Malydalyn Jones Mitchell Bonnie Lee Skidmore, Loiirene
   Yvonne Woodall Vance, Sharon L. Williams, Daniel Wilson, Francis

   Madison Woodall, Johhny Lee Woodall, Sheila Acker Reinke, and Edwin

   Scott Acker, No. 12-06-00122-CVL; In the 218"^ Judicial District; La
   Salle County, Texas.

2. On August 19, 2015, Appellants filed their Joint Notice of Appeal with

   the District Clerk.

3. On August 20, 2015, Appellants filed their Supersedeas/Appeal Bond.

4. On August 25, 2015, the Clerk's Record was requested.
5. On August 27, 2015, the Clerk's Record was filed.

6. On September 7, 2015, the undersigned began ajury trial: Jim Weynand

   vs, Olmos Equipment, Inc. et al; No. 201 l-CI-08332; In the 37th District

   Court; Bexar County, Texas. Trial was estimated to last six (6) weeks.
7. On September 26, 2015, Appellant's Brief was due.

8. On September 17, 2015, Appellant filed a Motion for Extension of Time

   to File Appellants' Brief requesting a sixty-day (60) extension. Tex, R.

   App. p. 38.6 (d).

9. At that time, the undersigned informed the Court that on August 17,

   2015, the undersigned's co-counsel and trial counsel, Richard J. Karam,
   underwent surgery due to removal of a blood clot and was expected to be

   in recovery for a minimum of eight (8) weeks.

10.On September 22, 2015, the Court granted the Motion for Extension of

   Time to File Appellants' Brief.

1 l.On November 25, 2015, Appellants' Brief is due.

12.The undersigned has worked diligently on Appellants' Brief in the

   limited time available after trial and on weekends and during holidays but
   it is sincerely and respectfully requested that a second and final extension
                                 2 of 5
         be granted to December 18, 2015.



                           C e r t i fi c a t e o f C o n f e r e n c e



      On November 23, 2015, the undersigned conferred with Appellees' counsel,
Wilson Calhoun and Audrey Vicknair, by email asking if they opposed this

request. Appellees' counsel opposes this second requested extension. Under these
circumstances this motion is tendered to the Court for resolution.



                                           Prayer

      Movant prays that the Court grant the Second Motion for Extension of Time

to File Appellants' Brief and extend the deadline to December 18, 2015.


                                            Respectfully submitted.
                                            The Law Office of Gilbert Vara, Jr.
                                            &
                                            T h e L a w O f fi c e s o f R i c h a r d J . K a r a m
                                            The Ariel House
                                            8118 Datapoint Dr.
                                            San Antonio, Texas 78229-3228
                                            (210)614-6400 (Telephone)
                                            (210)614-6401 (Telecopy)
                                            gilbert@varalaw.com (Email)
                                            RJKaram@aol.com (Email)

                                            By: /S/
                                                      G i l b e r t Va r a , J r.
                                                      State Bar No.: 20496250
                                                      Richard J. Karam
                                                      S t a t e B a r N o . : 11 0 9 7 5 0 0

                                                      Attorneys for Patricia Jo Kardell,
                                                      Martin Murphy Snowden,
                                                      Mickey Darrell Snowden, and
                                                      Mary Delilla Snowden
                                             3 of 5
                                  V e r i fi c a t i o n


State OF Texas §

County of Bexar §

       Before me, the undersigned Notary Public, on this day personally appeared
Gilbert Vara, Jr., who, being by me duly sworn on oath deposed and said that every
factual statement contained in the Second Motion for Extension of Time to File
Appellants" Brief is within his personal knowledge and true.




     SUBSCRIBED AND SWORN TO BEFORE ME by Gilbert Vara, Jr. on
November 23, 2015, to certify which witness my hand and official seal.




                                         4 of 5
                                         C e r t i fi c a t e o f S e r v i c e


         I certify that a true copy of the foregoing Second Motion for Extension of
Time to File Appellants' Brief has been provided to the following attorneys of
record by email pursuant to Rule 21a Texas Rules of Civil Procedure on November
23,2015:

L a w O f fi c e o f F r e d e r i c k R . Z l o t u c h a
Attn.: Frederick R. Zlotucha
222 Main Plaza East
San Antonio, Texas 78205
Telephone: (210) 227-9877
Telecopy: (210) 227-8316
Email: attyrickzlotucha@aol.com
Attorney for
Swift Energy Operating, LLC

L a w O f fi c e o f W i l s o n C a l h o u n
Attn.: Wilson Calhoun
719 S. Shoreline Blvd., Suite 404
Corpus Christi, Texas 78401
Telephone: (361) 882-3300
Telecopy: (361) 888-5404
Email: Wilson@wcalhoun.com
&
L a w O f fi c e o f A u d r e y M u l l e r t V i c k n a i r
Attn.: Audrey Mullert Vicknair
802 N. Carancahua, Suite 1350
Corpus Christi, Texas 78401-0022
Telephone: (361) 888-8413
Telecopy: (361) 887-6207
Email: avicknair@vicknairlawxom
Attorneys for
Edwin V. Acker, Jr., et al


                                                                 By: /S/
                                                                           G i l b e r t Va r a , J r.




                                                        5 of 5